DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on July 20, 2021. Claims 1 and 3 are pending in the application and are being examined herein.
Status of Rejections
	All rejections from the previous office action are maintained.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold. Claim 1 recites the limitation “total of interface resistance between the crystal particles constituting the solid electrolyte and the measurement electrode and interface resistance between the crystal particles constituting the solid electrolyte and the reference electrode is not more than 80 Ω” in lines 36-38 of the claim. However, Figure 3 labels each interface resistance between the crystal particles 201 constituting the solid electrolyte 2 and the measurement electrode 31 and between 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 
Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kajiyama et al. (JP 2014122878 A) (references herein made with respect to English Machine Translation) and further in view of Yamada et al. (US 2004/0144645 A1) and further in view of ChaoYang et al., Preparation of nano-structured Pt-YSZ composite and its application in oxygen potentiometric sensor, Applied Surface Science, Vol. 257, Issue 18, pp. 7952-7958 (2011) (hereinafter “ChaoYang”).
Regarding claim 1, Kajiyama teaches a gas sensor (gas sensor 2, Fig. 1, para. [0035]) comprising:
a sensor element (a gas sensor element 1, Figs. 1 & 2, para. [0035] & [0037]), the sensor element including a solid electrolyte having oxygen ion conductivity and having a first principal surface and a second principal surface facing each other (the gas sensor element 1 has an oxygen ion conductive solid electrolyte body 11 having two surfaces facing each other, Fig. 2, para. [0038]), a measurement electrode mounted on the first principal surface of the solid electrolyte and exposed to measurement gas (a measurement gas side electrode 12 for contacting a measurement gas is provided on one surface of the solid electrolyte body 11, Fig. 2, para. [0038]), and a reference electrode mounted on the second principal surface of the solid electrolyte and exposed to reference gas (a reference gas side electrode 13 for contacting a reference gas is provided on the other surface of the solid electrolyte body 11, Fig. 2, para. [0038]),

a housing which holds the insulator (a housing 22 which holds the insulator 21, Fig. 1, para. [0035]);
an inner cover held by the housing and covering a projecting section of the sensor element (an inner cover 25 of element cover 24 disposed on the tip end side of the housing 22, the inner cover 25 covers the tip of the gas sensor element 1, Fig. 1, para. [0035]-[0036]), the projecting section being projected from a tip portion of the insulator (the tip of the gas sensor element 1 is projected from a tip portion of the insulator 21, Fig. 1, para. [0035]-[0036]); and
an outer cover held by the housing and covering the inner cover (an outer cover 26 of the element cover 24 disposed on the tip end side of the housing 22, the outer cover 26 covers the outer side of the inner cover 25, Fig. 1, para. [0035]-[0036]), wherein:
the projecting section having a gas measurement section includes an introduction section into which the measurement gas is introduced, a part of the solid electrolyte, the measurement electrode, and the reference electrode (the gas sensor element 1 has a section with a porous diffusion resistance layer 17 that allows the gas to be measured to pass through, a part of the solid electrolyte body 11, the measurement gas side electrode 12, and the reference gas side electrode 13, Figs. 1 & 2, see Image 1 below, para. [0037]-[0038], [0041]);
when an axial direction is a direction of a center axis passing through the center of the sensor element, a circumferential direction is a direction rotating around the axial direction, and in the axial direction, a tip end side is a side toward which the projecting section is projected from the insulator and a base end side is a side opposite to the tip end side (a tip end side is one side of the gas sensor in the axial direction where the gas sensor is exposed to the gas to be 
the inner cover has an inner side wall section which is provided along the circumferential direction of the inner cover (inner cover 25, Fig. 1, para. [0036]), a plurality of inner through holes through which the measurement gas passes being formed in the circumferential direction in a part of the inner side wall section in the circumferential direction of the inner side wall section (the inner cover 25 has a plurality of holes 251 in the circumferential direction through which the measurement gas passes, Fig. 1, see Image 1 below, para. [0036]), the part of the inner side wall section being closer to the base end side in the axial direction than the gas measurement section is and having a width in the axial direction (the part of the inner cover 25 is closer to the base end side in the axial direction than the tip of the gas sensor element 1 is and has a width in the axial direction, Fig. 1, see Image 1 below, para. [0036]).
Kajiyama is silent with respect to wherein the inner side wall section is circular. However, generally the configuration of the claimed inner side wall section was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed inner side wall section was significant. MPEP § 2144.04(IV)(B). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the inner side wall section of Kajiyama to be circular because any shape would be capable of containing inner through holes for the passage of measurement gas.
Modified Kajiyama teaches wherein the outer cover has an outer side wall section which is provided along the circumferential direction of the outer cover (outer cover 26, Fig. 1, para. 
Modified Kajiyama is silent with respect to wherein the outer side wall section is circular. However, generally the configuration of the claimed outer side wall section was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed outer side wall section was significant. MPEP § 2144.04(IV)(B). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the shape of the outer side wall section of Modified Kajiyama to be circular because any shape would be capable of containing outer through holes for the passage of measurement gas.
Modified Kajiyama is silent with respect to a distance between a center of each of the inner through holes and a center of a corresponding one of the outer through holes in the axial direction is in a range of 5 to 11 mm. However, Yamada teaches a cylindrical double-walled protective cover assembly of a gas sensor for air-fuel ratio control (abstract, para. [0088]) like that of Kajiyama. Yamada teaches a distance between a center of each of the inner gas holes 13 and a corresponding one of the outer gas holes 20 in the axial direction is 5.5 mm (((L1 + a20) - (radius of outer hole 20)) = (0.5mm + 8mm) - 3 mm =5.5 mm) (Figs. 2 & 3(a), para. [0078] & 
Modified Kajiyama teaches electrode capacitance in the region where both the noble metal region 121 of the electrode (measurement gas side electrode 12 or reference gas side electrode 13) and the solid electrolyte region 122 are present, wherein the noble metal region 121 is made of platinum (Pt) and the solid electrolyte region 122 is made of yttria stabilized zirconia (YSZ), and that the measurement gas side electrode 12 and reference gas side electrode 13 have the same effect, so Examiner interprets them to be identical (Fig. 6, para. [0044], [0045], [0047], [0055], [0061]). Modified Kajiyama teaches that the oxygen ion conductive solid electrolyte body 11 is made of YSZ (para. [0038]). Modified Kajiyama is silent with respect to interface capacitance between crystal particles constituting the solid electrolyte and the measurement electrode and between the crystal particles constituting the solid electrolyte and the reference electrode, and therefore fails to teach wherein interface capacitance between crystal particles constituting the solid electrolyte and the measurement electrode and between the crystal particles constituting the solid electrolyte and the reference electrode is not more than 150 µF. However, ChaoYang teaches an oxygen sensor comprising a YSZ electrolyte and Pt-YSZ composite electrodes disposed on both sides of the YSZ electrolyte (abstract, pg. 7953, right column, third and fourth paragraphs, 2.2. Sensor fabrication, last paragraph, 2.3. Electrical measurements) like that of Modified Kajiyama. ChaoYang teaches that the electrical properties such as impedance and resistance of the Pt-YSZ composites on the YSZ electrolyte were measured, and that the 
Modified Kajiyama teaches electrode resistance in the region of the measurement gas side electrode 12 where both the noble metal region 121 and the solid electrolyte region 122 are present and interface resistance in the region of the reference gas side electrode 13 where both the noble metal region 121 and the solid electrolyte region 122 are present, and that the measurement gas side electrode 12 and reference gas side electrode 13 have the same effect, so Examiner interprets them to be identical (Fig. 6, para. [0044], [0045], [0055], [0058]). Modified Kajiyama is silent with respect to interface resistance between the crystal particles constituting the solid electrolyte and the measurement electrode and interface resistance between the crystal particles constituting the solid electrolyte and the reference electrode, and therefore fails to teach wherein total of interface resistance between the crystal particles constituting the solid electrolyte and the measurement electrode and interface resistance between the crystal particles constituting the solid electrolyte and the reference electrode is not more than 80 Ω. However, ChaoYang teaches an oxygen sensor comprising a YSZ electrolyte and Pt-YSZ composite electrodes disposed on both sides of the YSZ electrolyte (abstract, pg. 7953, right column, third and fourth paragraphs, 2.2. Sensor fabrication, last paragraph, 2.3. Electrical measurements) like that of Modified Kajiyama. ChaoYang teaches that the electrical properties such as impedance and resistance of the Pt-YSZ composites on the YSZ electrolyte were measured, and that the net resistance is twice that of the single interface since the electrodes are identical on both sides of 
The limitation “for measuring gas concentration” is a functional limitation. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Kajiyama teaches that the gas sensor element 1 is for detecting a specific gas concentration in a gas to be measured (Fig. 1, para. [0035]), so the gas sensor element is capable of the recitation “for measuring gas concentration.”

    PNG
    media_image1.png
    869
    540
    media_image1.png
    Greyscale

Image 1. Annotated version of Fig. 1 of Kajiyama.
Regarding claim 3, Modified Kajiyama teaches wherein the measurement electrode has a film thickness of 2 to 8 µm (when the cross section of the measurement electrode 12 is observed, the measurement electrode 12 may lie within a square having sides between 5 µm and 8 µm, Fig. 3, para. [0059] & [0065]).
Response to Arguments
Applicant's arguments filed July 20, 2021 have been fully considered but they are not persuasive.
In the arguments presented on pages 2-3 of the amendment and pages 2-4 of the declaration, Applicant argues that the original specification provides support for total of interface resistance between the crystal particles constituting the solid electrolyte and the measurement electrode and interface resistance between the crystal particles constituting the solid electrolyte and the reference electrode is not more than 80 Ω. Applicant asserts that the original specification teaches that the interface resistance R2 is resistance generated between the crystal particles 201 constituting the solid electrolyte 2 and the measurement electrode 31 and between the crystal particles 201 constituting the solid electrolyte 2 and the reference electrode 32 (pg. 10, lns. 20-23). Applicant asserts that the label R2 in Fig. 3 commonly designates both components of (or the total of) resistance generated between the crystal particles 201 constituting the solid electrolyte 2 and the measurement electrode 31 and resistance generated between the crystal particles 201 constituting the solid electrolyte 2 and the reference electrode 32. Applicant asserts that there is no requirement that one component must be labeled with one reference sign, and thus there is no evidence to consider that each interface resistance is labeled as R2 in Figure 3. Applicant asserts that from the context of pg. 6, ln. 27 - pg. 7, ln. 1 of the originally filed 
Examiner respectfully disagrees. It is not clear from page 10, lines 20-23 of the instant specification that a total of two interface resistances (interface resistance between the crystal particles constituting the solid electrolyte and the measurement electrode and interface resistance between the crystal particles constituting the solid electrolyte and the reference electrode) is not more than 80 Ω. Figure 3 labels each interface resistance between the crystal particles 201 constituting the solid electrolyte 2 and the measurement electrode 31 and between the crystal particles 201 constituting the solid electrolyte 2 and the reference electrode 32 as R2, just as Figure 3 also labels each interface capacitance between the crystal particles 201 constituting the solid electrolyte 2 and the measurement electrode 31 and between the crystal particles 201 constituting the solid electrolyte 2 and the reference electrode 32 as C2. In other words, each interface resistance is labeled as R2 and each interface capacitance is labeled as C2 in Figure 3. One of ordinary skill in the art would interpret R2 and C2 to be the interface resistance and interface capacitance, respectively, of each interface. Since the interface capacitance C2 indicates capacitance generated between the crystal particles constituting the solid electrolyte and the measurement electrode and between the crystal particles constituting the solid electrolyte and the reference electrode (pg. 10, lns. 22-25 of the instant specification), and not the total of interface capacitances, then one of ordinary skill in the art would also not interpret R2 as the total of interface resistances, since R2 and C2 are similarly labeled in Figure 3. Additionally, the original claims filed April 6, 2018 do not provide support for the total of interface resistance. Instead, original claim 2 requires interface resistance (R2) between each of the crystal particles constituting the solid electrolyte, each of the measurement electrode and the reference electrode 
In the arguments presented on pages 4-6 of the amendment and pages 4-7 of the declaration, Applicant argues that each interface resistance cannot be actually separately 1 and Ri, respectively, of the electrode includes both electrodes since a gas sensor with one electrode does not work, and therefore Rheaume and Miura do not mention that each interface resistance can be separately measured.
Examiner respectfully disagrees. Each interface resistance can be separately measured, as evidenced by ChaoYang (the net resistance is twice that of the single interface, pg. 7954, left column, first paragraph, 2.3. Electrical measurements; the interfacial resistance R2 of a single interface is measured, pg. 7955, left column, first and second paragraphs, 3.2. Electrical performances of the Pt-YSZ composite). The two electrodes of the instant application are identical because they are both platinum electrodes (pg. 6, ln. 1 of the instant specification; Applicant also acknowledges that Pt is employed for both electrodes in pg. 4 of the amendment and pg. 5 of the declaration). Also, the two electrodes of Modified Kajiyama are identical because they both comprise the noble metal region 121 made of platinum (Pt) and the solid electrolyte region 122 made of yttria stabilized zirconia (YSZ), wherein both of the two electrodes have the same effect (Fig. 6, para. [0044], [0045], [0047], [0055], [0061]).  Additionally, in equivalent circuits of the prior art, the interface resistance is represented by the interface resistance between the electrode and the electrolyte, not the total of interface Rheaume, Solid State Electrochemical Sensors for Nitrogen Oxide (NO) Detection in Lean Exhaust Gases, University of California, Berkeley (2010), the equivalent circuit includes the resistance of the electrolyte R0, the electrode bulk R1C1, and the interface of the electrolyte and electrode R2C2 (Figs. 19-20, pg. 38, last paragraph, pg. 39, first paragraph, 3.2.2 Equivalent Circuits). As evidenced by Miura et al., Impedancemetric gas sensor based on zirconia solid electrolyte and oxide sensing electrode for detecting total NOx at high temperature, Sensors and Actuators B, Vol. 93, pp. 221-228 (2003), the equivalent circuit includes the YSZ bulk Rb, the electrode oxide bulk RoCo, and the interface between the YSZ and the oxide electrode RiCi (Fig. 10, pg. 225, left column, first paragraph, right column, first paragraph, 3. Results and discussion). Therefore, R2 in Applicant’s equivalent circuit in Fig. 4 of the instant application represents each interface resistance between electrode and electrolyte, not the total of interface resistances. Similarly, C2 in Applicant’s equivalent circuit in Fig. 4 represents each interface capacitance between electrode and electrolyte (pg. 10, lns. 22-25 of the instant specification). Since C2 represents each interface capacitance, it would be contradictory for R2 to mean the total of interface resistances in the same equivalent circuit in Fig. 4 of the instant application. Thus, R2 must mean each interface resistance, just as C2 means each interface capacitance. Additionally, Applicant’s position that the resistance of the equivalent circuit must include both electrodes contradicts Applicant’s own equivalent circuit in Fig. 4 of the instant application. Applicant does not claim or disclose total of interface capacitance, and C2 in Applicant’s equivalent circuit in Fig. 4 represents one interface capacitance between one electrode and the electrolyte (pg. 10, lns. 22-25 of the instant specification). Therefore, an equivalent circuit includes each interface resistance and each interface capacitance between the electrode and the electrolyte, as evidenced by Applicant’s disclosure, Rheaume, and Miura.

Examiner respectfully disagrees. ChaoYang teaches that the electrical properties such as impedance and resistance of the Pt-YSZ composites on the YSZ electrolyte were measured, and that the interface capacitance is half the value of the single side electrode since the electrodes are identical on both sides of the YSZ electrolyte (pg. 7953, right column, last paragraph, pg. 7954, left column, first paragraph, 2.3. Electrical measurements; since impedance and resistance are measured, Examiner interprets there to be a capacitance; Examiner interprets the capacitance to be an interface capacitance since the electrical performances were measured with respect to the interface, pg. 7955, left column, first and second paragraphs, 3.2. Electrical performances of the Pt-YSZ composite). ChaoYang teaches wherein the electrical properties, and thus the interface capacitance, of the interface are result-effective variables. Specifically, ChaoYang teaches that the electrical properties, and thus the interface capacitance, of the interface controls the polarization performance, the operating temperature, and the lifetime of the sensor (pg. 7955, left column, first and second paragraphs, right column, third paragraph, 3.2. Electrical performances In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In the arguments presented on pages 8-9 of the amendment, Applicant argues that ChaoYang fails to disclose that total of interface resistance between the crystal particles constituting the solid electrolyte and the measurement electrode and interface resistance between the crystal particles constituting the solid electrolyte and the reference electrode is not more than 80 Ω. Applicant asserts that from the teachings of ChaoYang, R2 represents the interfacial resistance between Pt and YSZ, and does not represent total of interface resistance between the crystal particles constituting the solid electrolyte and the measurement electrode or interface resistance between the crystal particles constituting the solid electrolyte and the reference electrode. Applicant asserts that the definitions of interfacial resistance are different between the invention of claim 1 and ChaoYang. 
Examiner respectfully disagrees. ChaoYang teaches that the electrical properties such as impedance and resistance of the Pt-YSZ composites on the YSZ electrolyte were measured, and that the net resistance is twice that of the single interface since the electrodes are identical on both sides of the YSZ electrolyte (pg. 7953, right column, last paragraph, pg. 7954, left column, first paragraph, 2.3. Electrical measurements; Examiner interprets the resistance to be an interface resistance since the electrical performances were measured with respect to the interface, pg. 7955, left column, first and second paragraphs, 3.2. Electrical performances of the Pt-YSZ composite). ChaoYang teaches that the interface resistance R2 is an interface resistance of the interface between the electrode composite and the electrolyte (pg. 7955, left column, first and second paragraphs), since R2 is compared to the interfacial resistance of the pure Pt electrode (pg. 7955, left column, first and second paragraphs; Examiner interprets the interfacial resistance .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/JAMES LIN/            Supervisory Patent Examiner, Art Unit 1794